Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 2/2/22 and the interview on 2/17/22.  As directed by the amendment: claims 5, 8, 13-14, and 17 have been amended, claims 1-2 and 20 have been cancelled, and no claims have been added.  As per the examiner’s amendment below, the application is in condition for allowance of claims 3-5, 8-14, and 16-17.

Information Disclosure Statement
The information disclosure statement filed 12/9/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through YouTube video is not being considered as the examiner was not able to view the video as it appears to have been removed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brennan Swain 43,175 on 2/17/22.

The application has been amended as follows: 

In claim 5 line 2-3, the language “wherein the temperature sensor comprises an infrared thermometer module positioned in the housing,” has been amended to read –wherein a temperature sensor which comprises an infrared thermometer module is positioned in the housing,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed percussive therapy device, the prior art does not disclose, either alone or suggest in combination, a device including a housing, an electrical source, a brushless motor positioned which includes a rotatable motor shaft, a switch for activating the motor, a push rod assembly operatively connected to the motor and configured to reciprocate in response to activation of the motor, and a motor mount positioned in the housing including a mounting wall having a shaft opening defined therein, the motor mounted to the mounting wall with the motor shaft extending through the shaft opening, first and second mounting flanges extending from a and extend perpendicular to the mounting wall, wherein a first boss member extends outwardly from the first mounting flange and a second boss member extending outwardly from the second mounting flange, the housing including first and second portions with a first mounting member defining a first opening defined in the first housing portion and a second mounting member having a second opening defined in the second housing portion, the first boss member extending through the first opening and the second boss member extending through the second opening, wherein a first threaded fastener secures the first boss member to the first housing portion and a second threaded fastener secures the second boss member to the second housing portion as set forth in independent claim 3.

While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the percussive therapy device as discussed above and set forth in independent claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/COLIN W STUART/Primary Examiner, Art Unit 3785